Order                                                                        Michigan Supreme Court
                                                                                   Lansing, Michigan

  June 5, 2013                                                                       Robert P. Young, Jr.,
                                                                                                Chief Justice

  146563                                                                              Michael F. Cavanagh
                                                                                      Stephen J. Markman
                                                                                          Mary Beth Kelly
                                                                                           Brian K. Zahra
  DEPARTMENT OF ENVIRONMENTAL                                                      Bridget M. McCormack
  QUALITY and DIRECTOR OF THE                                                            David F. Viviano,
  DEPARTMENT OF ENVIRONMENTAL                                                                        Justices
  QUALITY,
            Plaintiffs-Appellees,
  v                                                       SC: 146563
                                                          COA: 289724
                                                          Ingham CC: 07-000970-CE
  TOWNSHIP OF WORTH,
           Defendant-Appellant.

  _________________________________________/

          On order of the Court, the application for leave to appeal the December 11, 2012
  judgment of the Court of Appeals is considered and, pursuant to MCR 7.302(H)(1), in
  lieu of granting leave to appeal, we VACATE the language bolded in the following
  passages of the Court of Appeals opinion, because it can be read to suggest that in a case
  such as this one, in which the question is whether imposing a duty to remediate on the
  township violates the prohibition against unfunded mandates contained in the second
  sentence of Const 1963, art 9, § 29, it is also necessary to show that the state has shifted
  to a local unit of government a cost formerly borne or funded by the state, contrary to the
  first sentence of § 29. See Durant v State Bd of Ed, 424 Mich 364, 378-379 (1986) (“The
  first sentence . . . is aimed at existing services or activities already required of local
  government. The second sentence addresses future services or activities.”); Schmidt v
  Dep’t of Education, 441 Mich 236, 254 (1992).

                 In sum, Headlee applies whenever legislation enacted on or after
         December 23, 1978 (the date the Headlee Amendment went into effect)
         requires a unit of local government to increase its level of activity or
         service. [Livingston Co v Dep’t of Mgt & Budget, 430 Mich 635] at 648
         [(1988)] (Art 9 § 29 refers only to required, not optional, services or
         activities.”). Furthermore, Headlee applies only when a statutory
         requirement lessens the state’s burden by shifting to units of local
         government the responsibility of providing services once provided or
         funded by the state. Id. at 645. [299 Mich App at 3 (emphasis added).]
                                                                                                              2



                                                 ***
            In sum, we hold that requiring defendant’s compliance with
      MCL 324.3109(2) does not violate the Headlee Amendment because,
      although it may financially burden the defendant, it does not shift the
      financial burden from the state to a unit of local government. [Id., at 5
      (emphasis added).]
In all other respects, leave to appeal is DENIED, because we are not persuaded that the
remaining questions presented should be reviewed by this Court.




                        I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                  foregoing is a true and complete copy of the order entered at the direction of the Court.
                        June 5, 2013
       p0529
                                                                            Clerk